DETAILED ACTION

Status
1.	This Office Action is responsive to claims filed for No. 17357949 on June 24, 2021. Please note claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.2. Ascertaining the differences between the prior art and the claims at issue.3. Resolving the level of ordinary skill in the pertinent art.4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over  Sakoda (US 20200125231 A1) in view of Han (US 20170147103 A1).

Regarding claim 1, Sakoda discloses: A display device (Fig. 1, discloses the touch panel display device 10) comprising: 
2a display panel configured to display an image (Fig. 1, [0020], display unit 12); 
3an input sensor disposed on the display panel (Fig. 1, [0021], touch panel 18), 
the input sensor comprising transmission 4electrodes and reception electrodes (Fig. 2, [0022], touch panel 18 includes X-electrodes and Y-electrodes for touch detection); and sa readout circuit connected to the input sensor (see annotated Fig. 1, below), 
6wherein the readout circuit comprises: 
7a first transmission/reception circuit electrically connected to the reception 8electrodes (see annotated Fig. 1, Fig. 2, discloses the first driving unit 22 and the first receiving unit 24 electrically connected to the Y-axis electrodes); 
9a second transmission/reception circuit electrically connected to the transmission ioelectrodes (see annotated Fig. 1, Fig. 2, [0023], discloses the second receiving unit 30 and the second driving unit 28 are connected to the X-axis electrodes); and 
11a control circuit (Fig. 1, driving control unit 32 and switch control unit 40,  signal strength obtaining unit 34, noise determination unit 38 and operation position obtaining unit 36 in combination read as a control circuit) configured to: 
12transmit a transmission signal to the input sensor through one of the first 13transmission/reception circuit and the second 14transmission/reception circuit (Fig. 1, [0029], discloses the driving control unit 32 controls the first driving unit 22 to repeatedly perform a scanning process in which the drive pulse signals having a set frequency are sequentially sent to the Y-axis electrodes in order from the Y-axis electrode Ey[1] to Y-axis electrode Ey[n]); and 
isreceive a reception signal from the input sensor through the other of the 16first transmission/reception circuit and the second 17transmission/reception circuit (Fig. 1, Fig. 2, [0027], discloses the second receiving unit 30 receives sense signals respectively from the X-axis electrodes Ex[1] to Ex[m]).  
Sakoda does not seem to explicitly teach transmission 4electrodes and reception electrodes electrically insulated from the transmission electrodes.
However, in the same field of endeavor of the touch sensor device, Han teaches transmission 4electrodes and reception electrodes electrically insulated from the transmission electrodes (Fig. 3A, [0063], discloses first sensing electrodes Tx and the second sensing electrodes Rx are electrically insulated from each other).
Therefore, in view of teachings of Sakoda and Han, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch panel display device as taught by Sakoda with Han’s teachings of electrically insulating the transmission electrodes and reception electrodes for isolating driving and sensing electrode for capacitive coupling for the touch detection in touch panel device.




    PNG
    media_image1.png
    814
    911
    media_image1.png
    Greyscale

Regarding claim 12, Sakoda in view of Han teaches the limitations of parent claim 1. Sakoda further teaches wherein the input sensor comprises: 2reception lines respectively connected between each of the reception electrodes and the 3first transmission/reception circuit (see annotated fig. 1 above, Fig. 2, connection/routing lines that connect the Y-axis touch electrodes and first transmission/reception circuit); and 
transmission lines respectively connected between each of the transmission electrodes 47s and the second transmission/reception circuit (see annotated fig. 1 above, Fig. 2, connection/routing lines that connect the X-axis touch electrodes and first transmission/reception circuit).  
Regarding claim 3, Sakoda in view of Han teaches the limitations of parent claim 2. Sakoda further teaches wherein: 2the first transmission/reception circuit comprises a plurality of first transceivers 3respectively corresponding to the reception lines (see Fig. 1, Fig. 2, discloses the plurality of transceivers circuit of first driving unit 22 and first receiving unit 24 each connected to plurality of Y-axis electrodes); and 
4each of the plurality of first transceivers comprises: 
sa transmitter (Fig. 2, circuit/module for generating driving signal of first driving unit 22); 
6a receiver (Fig. 2, circuit/module for generating driving signal of first receiving unit 24); and 
7a switch configured to electrically connect any one of the transmitters and the 8receiver to a corresponding reception line among the reception lines in 9response to a first selection signal (Fig. 1, Fig. 2, [0034], discloses the switching unit 20 comprises plurality of switches that electrically connected to transmitter/receiver to reception lines based on signal from switching control unit 40); 
10the transmission signal from the control circuit is transmitted to the corresponding 11reception line through the transmitter and the switch; and 12the reception signal from the corresponding reception line is transmitted to the control 13circuit through the switch and the receiver (Fig. 2, Fig. 3, [0034], [0052], switching control unit 40 controls the first switching unit 20 and the second switching unit 26 to switch between the first state and the second state at a given cycle).

Regarding claim 14, Sakoda in view of Han teaches the limitations of parent claim 3. Sakoda further teaches wherein the control circuit is configured to output 2the first selection signal based on an operation mode (Fig. 1, Fig. 2, [0052], discloses a switching control unit (40) configured to control the switching unit to switch between the first state and the second state).

Regarding claim 15, Sakoda in view of Han teaches the limitations of parent claim 2. Sakoda further teaches wherein: 2the second transmission/reception circuit comprises a plurality of second transceivers 3respectively corresponding to the transmission lines (see Fig. 1, Fig. 2, discloses the plurality of transceivers circuit of second driving unit 28 and second receiving unit 30 each connected to plurality of X-axis electrodes), wherein: 
each of the plurality of second transceivers includes: 48
a transmitter (Fig. 2, circuit/module for generating driving signal of second driving unit 28); 
a receiver (Fig. 2, circuit/module for generating driving signal of second receiving unit 30); and 
7a switch configured to electrically connect any one of the transmitters and the 8receiver to a corresponding transmission line among the transmission lines 9in response to a second selection signal (Fig. 1, Fig. 2, [0034], discloses the second switching unit 26 comprises plurality of switches that electrically connected to transmitter/receiver to reception lines based on signal from switching control unit 40); 10the 
transmission signal from the control circuit is transmitted to the corresponding iitransmission line through the transmitter and the switch; and 12the reception signal from the corresponding transmission line is transmitted to the control 13circuit through the switch and the receiver (Fig. 2, Fig. 3, [0034], [0052], switching control unit 40 controls the first switching unit 20 and the second switching unit 26 to switch between the first state and the second state at a given cycle).  

Regarding claim 16, Sakoda in view of Han teaches the limitations of parent claim 5. Sakoda further teaches wherein the control circuit is configured to output 2the second selection signal based on an operation mode (Fig. 1, Fig. 2, [0052], discloses a switching control unit (40) configured to control the switching unit to switch between the first state and the second state).

Regarding claim 17, Sakoda in view of Han teaches the limitations of parent claim 2. Sakoda further teaches wherein, during a first operation mode ([0026], in the first state), the control 2circuit is configured to: 
3transmit the transmission signal to the reception electrodes through the first 4transmission/reception circuit (Fig. 1, Fig. 2, discloses in the first state, the first driving unit 22 sends drive pulse signals respectively to the Y-axis electrodes Ey[1] to Ey[n]); and 
5receive the reception signal from the transmission electrodes through the second 6transmission/reception circuit (Fig. 1, Fig. 2, [0027], discloses in the first state, the second receiving unit 30 receives sense signals respectively from the X-axis electrodes Ex[1] to Ex[m]).

Regarding claim 18, Sakoda teaches the limitations of parent claim 2. Sakoda further teaches wherein, during a second operation mode ([0026], in the second state), the 2control circuit is configured to: 
transmit the transmission signal to the transmission electrodes through the second 49transmission/reception circuit (Fig. 1, Fig. 2, [0026], discloses in the second state, the second driving unit 28 sends the drive pulse signals respectively to the X-axis electrodes Ex[1] to Ex[m]); and 
5receive the reception signal from the reception electrodes through the first 6transmission/reception circuit (Fig. 1, Fig. 2, [0027], discloses in the second state, the first receiving unit 24 receives sense signals respectively from the Y-axis electrodes Ey[1] to Ey[n]).  

Regarding claim 19, Sakoda in view of Han teaches the limitations of parent claim 2. Sakoda further teaches wherein, during a third operation mode (Fig. 1, Fig. 2, [0029], discloses driving control unit 32 repeatedly perform driving and sensing process in first state and second state. Examiner reads the driving operation subsequent to second operation mode as a third operation mode), the control 2circuit is configured to: 
3transmit the transmission signal to the reception electrodes through the first 4transmission/reception circuit (Fig. 1, Fig. 2, discloses in the first state, the first driving unit 22 sends drive pulse signals respectively to the Y-axis electrodes Ey[1] to Ey[n]); and 
5transmit the transmission signal to the transmission electrodes through the second 6transmission/reception circuit (Fig. 1, Fig. 2, [0026], discloses in the second state, the second driving unit 28 sends the drive pulse signals respectively to the X-axis electrodes Ex[1] to Ex[m]).  

Regarding claim 110, Sakoda in view of Han teaches the limitations of parent claim 2. Sakoda further teaches wherein, during a fourth operation mode (Fig. 1, Fig. 2, [0029], discloses driving control unit 32 repeatedly perform driving and sensing process in first state and second state. Examiner reads the sensing operation subsequent to second operation mode as a fourth operation mode), the 2control circuit is configured to: 
3receive the reception signal from the reception electrodes through the first 4transmission/reception circuit (Fig. 1, Fig. 2, [0027], discloses in the first state, the second receiving unit 30 receives sense signals respectively from the X-axis electrodes Ex[1] to Ex[m]); and 
5receive the reception signal from the transmission electrodes through the second 6transmission/reception circuit (Fig. 1, Fig. 2, [0027], discloses in the second state, the first receiving unit 24 receives sense signals respectively from the Y-axis electrodes Ey[1] to Ey[n]).  

Regarding claim 114, Sakoda in view of Han teaches the limitations of parent claim 1. Han further teaches wherein the transmission electrodes and the 2reception electrodes each have a mesh shape (Fig. 3A, [0063], discloses each of the first sensing electrodes Tx and the second sensing electrodes Rx may have a mesh shape).

6.	Claims 11, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over  Sakoda (US 20200125231 A1) in view of Han (US 20170147103 A1), further in view of Cho (US 20150234498 A1).

Regarding claim 111, Sakoda in view of Han teaches the limitations of parent claim 2. Sakoda further teaches wherein, during a fifth operation mode (Fig. 1, Fig. 2, [0029], discloses driving control unit 32 repeatedly perform driving and sensing process in first state and second state), the control 2circuit is configured to: 
3transmit the transmission signal to the transmission electrodes through the 4second transmission/reception circuit (Fig. 1, Fig. 2, [0026], discloses in the second state, the second driving unit 28 sends the drive pulse signals respectively to the X-axis electrodes Ex[1] to Ex[m]); and 
5receive the reception signal from the reception electrodes through the first 50transmission/reception circuit (Fig. 1, Fig. 2, [0027], discloses in the second state, the first receiving unit 24 receives sense signals respectively from the Y-axis electrodes Ey[1] to Ey[n]).  
Sakoda in view of Han does not seem to explicitly teach control circuit configured to transmit signal only some of the transmission electrode and receive signal only some of the reception electrodes through transmission/reception circuit.
However, it has been known in the touch detection system to drive only some of the transmission electrode and sense only through some of the receiving electrode for reducing the signal noise and power consumption of the touch sensing device. For example, Cho teaches control circuit configured to transmit signal only some of the transmission electrode and receive signal only some of the reception electrodes through transmission/reception circuit (Fig. 1, [0028], [0044], discloses some of the drive electrodes TX and some of the receiving electrodes RX may be used to detect the touch).
Therefore, in view of teachings of Sakoda, Han and Cho, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch driving method of Sakoda and Han with Cho’s teaching of control circuit configured to transmit signal only some of the transmission electrode and receive signal only some of the reception electrodes through transmission/reception circuit in order to reduce the signal noise and power consumption of the touch sensing device.

Regarding claim 12, Sakoda in view of Han teaches the limitations of parent claim 2. Sakoda further teaches wherein, during a sixth operation mode (Fig. 1, Fig. 2, [0029], discloses driving control unit 32 repeatedly perform driving and sensing process in first state and second state. Examiner reads the operation mode subsequent to a fifth operation mode as a sixth operation mode), the control 2circuit is configured to: 
3transmit the transmission signal to the transmission electrodes through the 4second transmission/reception circuit (Fig. 1, Fig. 2, [0026], discloses in the second state, the second driving unit 28 sends the drive pulse signals respectively to the X-axis electrodes Ex[1] to Ex[m]); and 
sreceive the reception signal from the transmission electrodes through 6the second transmission/reception circuit (Fig. 1, Fig. 2, [0027], discloses in the second state, the first receiving unit 24 receives sense signals respectively from the Y-axis electrodes Ey[1] to Ey[n]).  
Sakoda in view of Han does not seem to explicitly teach control circuit configured to transmit signal a first some of the transmission electrode and receive signal a second some of the reception electrodes through transmission/reception circuit.
However, it has been known in the touch detection system to drive only some of the transmission electrode and sense only through some of the receiving electrode for reducing the signal noise and power consumption of the touch sensing device. For example, Cho teaches control circuit configured to transmit signal a first some of the transmission electrode and receive signal a second some of the reception electrodes through transmission/reception circuit. (Fig. 1, [0028], [0044], discloses some of the drive electrodes TX and some of the receiving electrodes RX may be used to detect the touch).
Therefore, in view of teachings of Sakoda, Han and Cho, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch driving method of Sakoda with Cho’s teaching of control circuit configured to transmit signal a first some of the transmission electrode and receive signal a second some of the reception electrodes through transmission/reception circuit in order to reduce the signal noise and power consumption of the touch sensing device.

Regarding claim 113, Sakoda in view of Han teaches the limitations of parent claim 2. Sakoda further teaches wherein, during a seventh operation mode (Fig. 1, Fig. 2, [0029], discloses driving control unit 32 repeatedly perform driving and sensing process in first state and second state. Examiner reads the operation mode subsequent to a sixth operation mode as a seventh operation mode), the 2control circuit is configured to: 
3transmit the transmission signal to the reception electrodes through the 4first transmission/reception circuit (Fig. 1, [0029], discloses the driving control unit 32 controls the first driving unit 22 to repeatedly perform a scanning process in which the drive pulse signals having a set frequency are sequentially sent to the Y-axis electrodes in order from the Y-axis electrode Ey[1] to Y-axis electrode Ey[n]); and 
sreceive the reception signal from the reception electrodes through the 6first transmission/reception circuit (Fig. 1, Fig. 2, [0027], discloses the second receiving unit 30 receives sense signals respectively from the X-axis electrodes Ex[1] to Ex[m]).  
Sakoda in view of Han does not seem to explicitly teach control circuit configured to transmit signal a first some of the transmission electrode and receive signal a second some of the reception electrodes through transmission/reception circuit.
However, it has been known in the touch detection system to drive only some of the transmission electrode and sense only through some of the receiving electrode for reducing the signal noise and power consumption of the touch sensing device. For example, Cho teaches control circuit configured to transmit signal a first some of the transmission electrode and receive signal a second some of the reception electrodes through transmission/reception circuit. (Fig. 1, [0028], [0044], discloses some of the drive electrodes TX and some of the receiving electrodes RX may be used to detect the touch).
Therefore, in view of teachings of Sakoda, Han and Cho, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch driving method of Sakoda as modified by Han with Cho’s teaching of control circuit configured to transmit signal a first some of the transmission electrode and receive signal a second some of the reception electrodes through transmission/reception circuit in order to reduce the signal noise and power consumption of the touch sensing device.

7.	Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Sakoda (US 20200125231 A1) in view of Han (US 20170147103 A1) and Cho (US 20150234498 A1), further in view of Kim (US 20160147367 A1).

Regarding claim 115, Sakoda discloses: A display device (Fig. 1, discloses the touch panel display device 10) comprising: 
2a display panel configured to display an image (Fig. 1, [0020], display unit 12); 
3an input sensor disposed on the display panel, the input sensor comprising transmission electrodes and reception electrodes (Fig. 2, [0022], touch panel 18 includes X-electrodes and Y-electrodes for touch detection); and 51
a readout circuit connected to the input sensor (see annotated Fig. 1, above), 
wherein the readout circuit comprises: 
7a first transmission/reception circuit electrically connected to the reception 8electrodes (see annotated Fig. 1, Fig. 2, discloses the first driving unit 22 and the first receiving unit 24 electrically connected to the Y-axis electrodes); 
9a second transmission/reception circuit electrically connected to the transmission 10electrodes (see annotated Fig. 1, Fig. 2, [0023], discloses the second receiving unit 30 and the second driving unit 28 are connected to the X-axis electrodes); and 
11a control circuit (Fig. 1, driving control unit 32 and switch control unit 40,  signal strength obtaining unit 34, noise determination unit 38 and operation position obtaining unit 36 in combination read as a control circuit)  is configured to: 
3transmit the transmission signal to the transmission electrodes through the 4second transmission/reception circuit (Fig. 1, Fig. 2, [0026], discloses in the second state, the second driving unit 28 sends the drive pulse signals respectively to the X-axis electrodes Ex[1] to Ex[m]); and 
5receive the reception signal from the reception electrodes through the first 50transmission/reception circuit (Fig. 1, Fig. 2, [0027], discloses in the second state, the first receiving unit 24 receives sense signals respectively from the Y-axis electrodes Ey[1] to Ey[n]).  
Sakoda does not seem to explicitly teach transmission 4electrodes and reception electrodes electrically insulated from the transmission electrodes.
However, in the same field of endeavor of the touch sensor device, Han teaches transmission 4electrodes and reception electrodes electrically insulated from the transmission electrodes (Fig. 3A, [0063], discloses first sensing electrodes Tx and the second sensing electrodes Rx are electrically insulated from each other).
Therefore, in view of teachings of Sakoda and Han, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch panel display device as taught by Sakoda with Han’s teachings of electrically insulating the transmission electrodes and reception electrodes for isolating driving and sensing electrode for capacitive coupling for the touch detection in touch panel device.
Sakoda in view of Han does not seem to explicitly teach control circuit configured to transmit signal only some of the transmission electrode and receive signal only some of the reception electrodes through transmission/reception circuit.
However, it has been known in the touch detection system to drive only some of the transmission electrode and sense only through some of the receiving electrode for reducing the signal noise and power consumption of the touch sensing device. For example, Cho teaches control circuit configured to transmit signal only some of the transmission electrode and receive signal only some of the reception electrodes through transmission/reception circuit (Fig. 1, [0028], [0044], discloses some of the drive electrodes TX and some of the receiving electrodes RX may be used to detect the touch).
Therefore, in view of teachings of Sakoda, Han and Cho, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch driving method of Sakoda and Han with Cho’s teaching of control circuit configured to transmit signal only some of the transmission electrode and receive signal only some of the reception electrodes through transmission/reception circuit in order to reduce the signal noise and power consumption of the touch sensing device.
	Sakoda in view of Han and Cho teaches the touch driving/sensing method in input sensor of display device as discussed above but does not explicitly teach driving/sensing method of input sensor by a control circuit is performed in claimed body composition measurement mode.
However, in the same field of endeavor of the touch panel display device for measuring the body composition measurement mode, Kim teaches measuring the body fat in measurement mode using the touch driving/sensing electrodes of the touch panel (Figs. 1-3, [0123]).
Therefore, in view of teachings of Sakoda in view of Han, Cho and Kim, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention would have been implemented the Kim’s teachings of body composition measurement method of touch panel in  display device as taught by Sakoda (as modified by Han and Cho) in order to monitor the user’s health using personal device such as mobile devices and wearable devices (Kim, [0006]). 

Regarding claim 116, Sakoda in view of Han, Cho and Kim teaches the limitations of parent claim 15. Sakoda further teaches wherein: 2the first transmission/reception circuit comprises a plurality of first transceivers 3respectively corresponding to the reception electrodes (see Fig. 1, Fig. 2, discloses the plurality of transceivers circuit of first driving unit 22 and first receiving unit 24 each connected to plurality of Y-axis electrodes); and 
4each of the plurality of first transceivers is configured to transfer the reception signal 5from a corresponding reception electrode to the control circuit in response to a first selection 6signal (Fig. 1, Fig. 2, [0052], plurality of transceivers circuit of first driving unit 22 and first receiving unit 24 transfer received signal from reception electrodes to operation position obtaining unit 36 through signal strength obtaining unit 34 based on signal supplied from driving control unit 32).

Regarding claim 117, Sakoda in view of Han, Cho and Kim teaches the limitations of parent claim 15. Sakoda further teaches wherein: 2the second transmission/reception circuit comprises a plurality of second transceivers 3respectively corresponding to the transmission electrodes (see Fig. 1, Fig. 2, discloses the plurality of transceivers circuit of second driving unit 28 and second receiving unit 30 each connected to plurality of X-axis electrodes); and 
each of the plurality of second transceivers is configured to transfer the transmission 52signal from the control circuit to a corresponding transmission electrode in response to a second selection signal (Fig. 1, Fig. 2, [0052], plurality of transceivers circuit of second driving unit 28 and second receiving unit 30 transfer driving signal to plurality of X-axis electrodes based on signal supplied from driving control unit 32).  

Regarding claim 118, Sakoda discloses: A display device (Fig. 1, discloses the touch panel display device 10) comprising: 
2a display panel configured to display an image (Fig. 1, [0020], display unit 12); 
3an input sensor disposed on the display panel, the input sensor comprising transmission 4electrodes and reception electrodes (Fig. 2, [0022], touch panel 18 includes X-electrodes and Y-electrodes for touch detection); and 
sa readout circuit connected to the input sensor (see annotated Fig. 1, above), 
6wherein the readout circuit comprises: 
7a first transmission/reception circuit electrically connected to the reception 8electrodes (see annotated Fig. 1, Fig. 2, discloses the first driving unit 22 and the first receiving unit 24 electrically connected to the Y-axis electrodes); 
9a second transmission/reception circuit electrically connected to the transmission ioelectrodes (see annotated Fig. 1, Fig. 2, [0023], discloses the second receiving unit 30 and the second driving unit 28 are connected to the X-axis electrodes); and 
11a control circuit is configured to: 
12transmit a transmission signal to the reception electrodes 13through the first transmission/reception circuit (Fig. 1, [0029], discloses the driving control unit 32 controls the first driving unit 22 to repeatedly perform a scanning process in which the drive pulse signals having a set frequency are sequentially sent to the Y-axis electrodes in order from the Y-axis electrode Ey[1] to Y-axis electrode Ey[n]); and 
14receive a reception signal from the reception electrodes isthrough the first transmission/reception circuit (Fig. 1, Fig. 2, [0027], discloses the second receiving unit 30 receives sense signals respectively from the X-axis electrodes Ex[1] to Ex[m]).
Sakoda does not seem to explicitly teach transmission 4electrodes and reception electrodes electrically insulated from the transmission electrodes.
However, in the same field of endeavor of the touch sensor device, Han teaches transmission 4electrodes and reception electrodes electrically insulated from the transmission electrodes (Fig. 3A, [0063], discloses first sensing electrodes Tx and the second sensing electrodes Rx are electrically insulated from each other).
Therefore, in view of teachings of Sakoda and Han, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch panel display device as taught by Sakoda with Han’s teachings of electrically insulating the transmission electrodes and reception electrodes for isolating driving and sensing electrode for capacitive coupling for the touch detection in touch panel device.
Sakoda in view of Han does not seem to explicitly teach control circuit configured to transmit signal a first some of the transmission electrode and receive signal a second some of the reception electrodes through transmission/reception circuit, and the second some of 16the reception electrodes being different from the first some of the 17reception electrodes.  
However, it has been known in the touch detection system to drive only some of the transmission electrode and sense only through some of the receiving electrode for reducing the signal noise and power consumption of the touch sensing device. For example, Cho teaches control circuit configured to transmit signal a first some of the transmission electrode and receive signal a second some of the reception electrodes through transmission/reception circuit. (Fig. 1, [0028], [0044], discloses some of the drive electrodes TX and some of the receiving electrodes RX may be used to detect the touch), and the second some of 16the reception electrodes being different from the first some of the 17reception electrodes (Please note Tx and Rx electrodes are different).  
Therefore, in view of teachings of Sakoda, Han and Cho, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch driving method of Sakoda as modified by Han with Cho’s teaching of control circuit configured to transmit signal a first some of the transmission electrode and receive signal a second some of the reception electrodes through transmission/reception circuit, and the second some of 16the reception electrodes being different from the first some of the 17reception electrodes in order to reduce the signal noise and power consumption of the touch sensing device.
Sakoda in view of Han and Cho teaches the touch driving/sensing method in input sensor of display device as discussed above but does not explicitly teach driving/sensing method of input sensor by a control circuit is performed in claimed body composition measurement mode.
However, in the same field of endeavor of the touch panel display device for measuring the body composition measurement mode, Kim teaches measuring the body fat in measurement mode using the touch driving/sensing electrodes of the touch panel (Figs. 1-3, [0123]).
Therefore, in view of teachings of Sakoda in view of Han, Cho and Kim, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention would have been implemented the Kim’s teachings of body composition measurement method of touch panel in  display device as taught by Sakoda (as modified by Han and Cho) in order to monitor the user’s health using personal device such as mobile devices and wearable devices (Kim, [0006]). 

Regarding claim 119, Sakoda in view of Han, Cho and Kim teaches the limitations of parent claim 18. Sakoda further teaches wherein: the first transmission/reception circuit comprises a plurality of first transceivers 53 respectively corresponding to the reception electrodes (see Fig. 1, Fig. 2, discloses the plurality of transceivers circuit of first driving unit 22 and first receiving unit 24 each connected to plurality of Y-axis electrodes);  
a first some of the plurality of first transceivers transmit the transmission signal from the 5control circuit to a corresponding reception electrode in response to a first selection signal (Fig. 1, Fig. 2, [0052], plurality of transceivers circuit of first driving unit 22 and first receiving unit 24 transfer driving signal to plurality of Y-axis electrodes based on signal supplied from driving control unit 32); and 
6a second some of the plurality of first transceivers transfer the reception signal from a 7corresponding reception electrode to the control circuit in response to the first selection signal (Fig. 1, Fig. 2, [0052], plurality of transceivers circuit of first driving unit 22 and first receiving unit 24 transfer received signal from reception electrodes to operation position obtaining unit 36 through signal strength obtaining unit 34 based on signal supplied from driving control unit 32).
Regarding claim 120, Sakoda in view of Han, Cho and Kim teaches the limitations of parent claim 18. Kim further teaches wherein the body composition measurement 2mode is any one of a muscle mass measurement mode, a body fat mass measurement mode, and a moisture level measurement mode (Figs. 1-3, [0123], discloses body fat measuring mode).

Conclusion 
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (US 20200326805 A1) teaches similar disclosure of touch panel device comprising the first driver/receiver for applying a first driving signal to the touch panel while driven in a first mode, and second driver/receiver for applying a second driving signal that is different from the first driving signal to the touch panel while driven in a second mode (see Abstract, Fig. 1, Fig. 5, Fig. 6).
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNA P. NEUPANE whose telephone number is (571)270-7291.  The examiner can normally be reached on Monday - Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRISHNA P NEUPANE/Primary Examiner, Art Unit 2693